—Appeal by the defendant from a judgment of the County Court, Westchester County (Wells, J.), rendered January 19, 1994, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not improvidently exercise its discretion in denying the defendant’s application to withdraw his plea of guilty (see, People v Ladelokun, 192 AD2d 723; People v Chestnut, 188 AD2d 480). Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Williams, 36 NY2d 829, cert denied 423 US 873). Mangano, P. J., Bracken, Sullivan and Rosenblatt, JJ., concur.